Citation Nr: 1733810	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  11-10 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for service-connected status-post lumbar surgery with laminectomy at L5 and S1 levels, and degenerative discs and degenerative joint disease of the lumbar spine (lumbar spine disability). 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Kunju, Associate Counsel
INTRODUCTION

The Veteran served in the Army from August 1985 to February 2007. This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Houston, Texas.

In January 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of the hearing has been associated with the claims file.  

In June 2014 and December 2016, the Board remanded this claim for additional development. 

As noted in the June 2014 and December 2016 Board remands, the Veteran raised the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  See January 2013 Board Hearing Transcript. The claim is not inextricably intertwined with the particular increased rating issue currently on appeal; rather it is associated with all service-connected disabilities. The Board thus does not have appellate jurisdiction of this matter. The issue is again referred to the RO for initial adjudication and consideration.

This case consists of documents in the Veterans Benefits Management System (VBMS) and in Legacy Content Manager (LCM). LCM includes documents that are duplicative of those in VBMS or are irrelevant to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

A remand is necessary in order to ensure compliance with the December 2016 Board remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (providing that failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision). Specifically, in the December 2016 Board remand, the AOJ was instructed to schedule the Veteran for a VA examination, and that in the event that the Veteran did not report to the examination, to obtain documentation that shows that notice scheduling the examination was sent to the last known address. It appears that a VA examination was scheduled and the Veteran did not appear. However, the claims file does not contain a notification letter to the Veteran indicating that the AOJ asked the VA medical facility nearest to the Veteran to schedule her for an examination or a notification a letter notifying the Veteran of the time and place of any such examination. Although the RO stated that the Veteran did not appear in the June 2017 supplemental statement of the case, this is no compliance with the need to verify that the Veteran was properly notified.  Accordingly, a remand is required to obtain a VA examination and to place such notice to the Veteran in the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must be clearly documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and her representative.

2.  Contact the Veteran and afford her the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and her representative.

3.  After associating any additional records with the claims file, obtain a VA examination to evaluate the current severity of her service-connected lumbar spine disability. The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided. An explanation for all opinions expressed must be provided. The examiner must utilize the appropriate DBQ.

The examination report must include all findings necessary to rate the disability, including range of motion measurements for painful joints on both active and passive motion, and in weightbearing and non-weightbearing. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

4.  Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5. Ensure complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




